8:14-cv-00319-JFB-MDN Doc # 295 Filed: 08/04/20 Page 1 of 2 - Page ID # 4464


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

EZEQUIEL OLIVARES ABARCA, et al,
individually and on behalf of all those similarly                              8:14CV319
situated,
                                                                                ORDER
and

WILLIAM SMITH, on behalf of himself and all                                    8:15CV287
others similarly situated, and on behalf of the
general public,                                                                 ORDER

and

BRIAN VESTER and JOEL MORALES,                                                 8:17CV145
individually and on behalf of all others                                        ORDER
similarly situated,

and

DANIEL BRYANT, individually and on behalf of                                   8:20CV227
all others similarly situated,                                                  ORDER
                       Plaintiffs,

       vs.

WERNER ENTERPRISES, INC., et al.,

                       Defendants.

        This matter is before the Court on the Motion to Consolidate Pursuant to Fed. R. Civ.
P. 42(a) (Filing No. 290 in the Lead case) filed by Defendants.                Defendants move to
consolidate Bryant v. Werner Enterprises, Inc. et al., Case No. 8:20CV227, with the three previously
consolidated cases, captioned above. Defendants represent that counsel for the Plaintiff in Bryant
does not oppose this motion. And, no objections to the motion were filed by the other plaintiffs in the
time provided under the court’s local rules. Accordingly, the motion is unopposed.
        Federal Rule of Civil Procedure 42(a) permits consolidation of cases involving
common issues of law or fact as a matter of convenience and economy in judicial
administration. Fed. R. Civ. P. 42(a). After review of the filings in the above cases, the Court
concludes the Bryant action contains common issues of law and fact as the Abarca, Smith, and
Vester cases. The putative class action claims by the Bryant plaintiffs against Defendants for
 8:14-cv-00319-JFB-MDN Doc # 295 Filed: 08/04/20 Page 2 of 2 - Page ID # 4465


 violations of California wage and labor laws are the same or similar as those alleged in the
 above-captioned consolidated cases, and the previously certified class appears to encompass
 the newest claims. Consolidation will conserve time and resources of the parties and of the
 Court. Accordingly, the Court will grant the Defendants’ motion and consolidate all of the
 above-captioned cases for purposes of discovery and trial. Upon consideration,


IT IS ORDERED:
 1. Defendants’ Motion to Consolidate Pursuant to Fed. R. Civ. P. 42(a) (Filing No. 290 in the
     Lead case) is granted.
 2. The above-captioned cases are consolidated for all purposes.
 3. Case No. 8:14CV319 continues to be designated as the “Lead Case” and Case No.
     8:20CV227 is designated as a “Member Case.”
 4. The court’s CM/ECF System has the capacity for “spreading” text among the consolidated
     cases. If properly docketed, the documents filed in the Lead Case will automatically be
     filed in the Member Case. The parties are instructed to file documents related to discovery
     (except those described in paragraph 5) in the Lead Case and to select the option “yes” in
     response to the System’s question whether to spread the text.
 5. The parties may not use the spread text feature to file complaints, amended complaints,
     and answers; to pay filing fees electronically using pay.gov; or to file items related to
     service of process.
 6. If a party believes an item in addition to those described in paragraph 4 should not be filed
     in all the consolidated cases, the party must move for permission to file the item in one or
     more member cases. The motion must be filed in all the consolidated cases using the
     spread text feature.
 7. The parties in Bryant v. Werner Enterprises, Inc. et al., Case No. 8:20CV227 shall comply with
     the amended case progression order dated July 23, 2020. (Filing No. 292 in the Lead Case).

     Dated this 4th day of August, 2020.

                                                      BY THE COURT:

                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge
